NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted April 22, 2019 *
                                 Decided April 22, 2019

                                         Before

                            DIANE P. WOOD, Chief Judge

                            WILLIAM J. BAUER, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

No. 18-2300

BRIAN D. BROADFIELD,                            Appeal from the United States District
     Plaintiff-Appellant,                       Court for the Central District of Illinois.

      v.                                        No. 1:16-cv-1092

DAN WILLIAMS,                                   Sara L. Darrow,
    Defendant-Appellee.                         Chief Judge.

                                       ORDER

       Brian Broadfield, a federal inmate who was briefly in Illinois custody, has sued a
medical officer for violating the Eighth Amendment in two respects. First, Broadfield
accuses the officer of recklessly ignoring the risk that Broadfield would suddenly stop
taking his medication for depression and anxiety and suffer withdrawal effects. Second,
he contends that the officer disregarded his back pain. During the litigation, Broadfield
filed many discovery motions, but the district judge denied them and later entered



      *
        We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 18-2300                                                                           Page 2

summary judgment against him. Because the district court reasonably dealt with the
pre-judgment motions and properly entered summary judgment, we affirm.

        We begin with the first issue—Broadfield’s discontinuation of his medicine—and
we recount the facts in the light most favorable to him, the opponent of summary
judgment. See Giles v. Tobeck, 895 F.3d 510, 512 (7th Cir. 2018). In early 2014, Dan
Williams (a physician’s assistant with a PhD in clinical psychology) prescribed medicine
to treat Broadfield’s depression and anxiety. When Broadfield reported side effects from
the drugs, he stopped taking them, and Williams put Broadfield on Cymbalta instead.
Broadfield told Williams that Cymbalta caused nausea, so Williams tapered him off that
and prescribed a different drug. Broadfield experienced more side effects, which he
says Williams and other medical staff not did not warn him about, so he stopped taking
the other drugs. In April of the following year, Broadfield asked Williams to put him
back on Cymbalta, and Williams did. Initially the drug helped, but soon Broadfield felt
that the drug was not working. Without consulting Williams, he stopped taking
Cymbalta. Soon after, he experienced symptoms from his sudden (non-tapered)
withdrawal, including “flashes in the head,” “headaches,” and “electrical shocks in the
head.” Those symptoms lasted approximately four months. Once alerted to those
symptoms, Williams prescribed different drugs to treat Broadfield.

       The second issue concerns back pain, which Broadfield complained about in May
2015. Williams prescribed painkillers and ordered an x-ray, which showed that
Broadfield was suffering from spondylosis (age-related wear and tear affecting the
spinal discs). The next month, Broadfield complained that one of the drugs was not
working, so Williams changed his medicine. Broadfield next complained in August,
when Williams saw him four times for back pain. Williams changed Broadfield’s drugs
many times that month. Near the end of August Broadfield fell, and Williams
prescribed ice, pain relievers, and an x-ray. That x-ray was consistent with the earlier
x-ray and revealed no evidence of fractures or dislocations in his back. Williams then
saw Broadfield in September and prescribed Mobic. Two months later, Broadfield again
complained of back pain, so Williams ordered imaging for a third time (an MRI), which
again showed that Broadfield was suffering from spondylosis. After that, Broadfield
transferred to another jail and was no longer in Williams’s care.

       In this suit, Broadfield aggressively pursued discovery. He first asked the court
to issue subpoenas: to the pharmacy (that supplied Cymbalta) for information about his
prescription; to his jail for its medical policies and protocols; and to Eli Lilly, the maker
of Cymbalta, for information about the drug. Second, he asked the court to recruit
No. 18-2300                                                                         Page 3

counsel for him. Third, he moved the district court to compel discovery from Williams,
including his employment contracts, jail policies, correspondence with supervisors, and
Medicare enrollment forms. Finally, Broadfield moved the court to extend discovery.
The court denied these motions. On the subpoenas, it explained that the pharmacy had
no relevant information about the prescriptions for Cymbalta; Broadfield already had
copies of the applicable jail policies; and Eli Lilly was outside of the court’s subpoena
power. See FED. R. CIV. P. 37(a)(2). The judge declined to recruit counsel for Broadfield
because he appeared capable of litigating his case. As for the motions to compel
discovery, Broadfield had not attached to the motion Williams’s responses to his
requests, as required; he already had copies of the applicable policies; and the other
requests were not relevant. The court declined to extend the discovery because it had
gone on for over a year and nothing relevant remained to discover.

        The district court later entered summary judgment for Williams. On the first
claim (that Williams recklessly failed to warn Broadfield about the risks of withdrawing
from Cymbalta suddenly), the court gave two reasons: No evidence suggested that “the
risk of withdrawal symptoms was particularly significant,” or that Williams “knew the
symptoms posed a substantial risk of serious damage to [Broadfield’s] health.”
Broadfield’s claim that Williams was deliberately indifferent to his back pain also failed.
The judge explained that Williams’s decision to prescribe painkillers and obtain three
images of Broadfield’s back, “all of which showed that [Broadfield] was suffering from
a degenerative condition and not an acute injury,” was reasonable.

        On appeal, Broadfield contends that Williams culpably failed to warn him of the
risks of stopping Cymbalta; due process, he says, entitled him to “such information as is
reasonably necessary to make an informed decision to accept or reject treatment.” But
the provision that applies is the Eighth Amendment, and Williams violated it only if he
recklessly ignored a substantial risk of harm to Broadfield’s health. See Farmer
v. Brennan, 511 U.S. 825 (1994); Whiting v. Wexford Health Sources, Inc., 839 F.3d 658, 662
(7th Cir. 2016). No evidence suggests that Williams recklessly disregarded a danger that
Broadfield would suddenly stop taking Cymbalta. When Williams first prescribed
Cymbalta to Broadfield and he experienced nausea, Broadfield did not stop taking the
drug suddenly. Rather, he notified Williams about his side effects. This allowed
Williams to taper Broadfield off the drug safely. When Broadfield later asked Williams
to prescribe Cymbalta again, Williams thus reasonably believed that Broadfield would
take it as prescribed and not halt his intake without notice to Williams.
No. 18-2300                                                                           Page 4

       Another problem dooms Broadfield’s claim: he cannot show that Williams
caused his injury. See Gayton v. McCoy, 593 F.3d 610, 624 (7th Cir. 2010) (citing Berman
v. Young, 291 F.3d 976, 982 (7th Cir. 2002)). Broadfield decided for himself that Cymbalta
was ineffective, and he alone decided to halt his intake. The injury that Broadfield
complains about, therefore, is that he was injured by his choice to stop taking Cymbalta.
As the “intervening cause” of his injury, he cannot subject Williams to liability.
See Kemper v. Deutsche Bank AG, 911 F.3d 383, 393 (7th Cir. 2018); Herzog v. Vill. of
Winnetka, 309 F.3d 1041, 1044 (7th Cir. 2002) (“[T]he ordinary rules of tort causation
apply to constitutional tort suits.”).

        Broadfield offers two responses, but neither is persuasive. First, he argues that he
sometimes stopped taking other drugs without notifying Williams, so Williams should
have known that Broadfield might suddenly stop taking Cymbalta. But when Williams
stopped taking these other drugs, it was because of their side effects, not because (as
with Cymbalta) he considered the drug ineffective. And because Broadfield asked to
return to Cymbalta, Williams could reasonably assume that Broadfield would tolerate
its side effects. In any case, a doctor’s belief that a patient who is prescribed a drug will
take it as prescribed is not “blatantly inappropriate” or lacking in medical judgment.
See Arnett v. Webster, 658 F.3d 742, 751 (7th Cir. 2011); Hayes v. Snyder, 546 F.3d 516, 524
(7th Cir. 2008). Second, Broadfield argues that Williams was a “learned intermediary”
who had a duty to inform him of the risks of Cymbalta. But that is an argument about
medical malpractice, not deliberate indifference. See Whiting, 839 F.3d at 662.

        Broadfield next argues that his claim that Williams was deliberately indifferent
to his back pain should go to a jury. He contends that the conservative treatment that
Williams used was ineffective and he should have referred Broadfield to a specialist.
But Broadfield was not entitled to his preferred set of medications and treatments, so
long as Williams did not act recklessly. See Holloway v. Del. Cty. Sheriff, 700 F.3d 1063,
1074 (7th Cir. 2012). And no evidence suggests that Williams was reckless. To the
contrary, he quickly obtained images of Broadfield’s spine after Broadfield complained
of back pain. He tried to alleviate Broadfield’s pain by altering his medications many
times. And after Broadfield fell down steps, Williams ordered an x-ray and MRI to see if
Broadfield was suffering from an acute injury. These decisions (and the decision not to
refer Broadfield to a specialist) fall easily within his professional judgment. See Estelle
v. Gamble, 429 U.S. 97, 107 (1976) (x-rays); Pyles v. Fahim, 771 F.3d 403, 412 (7th Cir. 2014)
(physician not deliberately indifferent for failure to refer inmate to specialist because
physician responded to inmate’s complaints of back pain and ineffective medications
“by prescribing new medications or changing the dosages”). They therefore do not
No. 18-2300                                                                           Page 5

create an inference of deliberate indifference. See Harper v. Santos, 847 F.3d 923, 927
(7th Cir. 2017); McGee v. Adams, 721 F.3d 474, 481–82 (7th Cir. 2013).

        The above analysis might be altered if any of Broadfield’s challenges to the
district court’s pre-judgment rulings on discovery were unsound, but as we are about to
explain, they all fell within the court’s broad discretion. See Gonzalez v. City of Milwaukee,
791 F.3d 709, 713 (7th Cir. 2015) (motion to compel); Sterk v. Redbox Automated Retail,
LLC, 770 F.3d 618, 622–23 (7th Cir. 2014) (motion to extend discovery); Pruitt v. Mote,
503 F.3d 647, 654–55 (7th Cir. 2007) (en banc) (motion to recruit counsel); McNeil
v. Lowney, 831 F.2d 1368, 1373 (7th Cir. 1987) (issuing subpoenas).

        We begin with Broadfield’s requests for subpoenas. The district court correctly
noted that Broadfield had already received the policies that he wanted subpoenaed
from the jail, so it reasonably protected the jail from duplicative discovery. See FED. R.
CIV. P. 45(d). It also reasonably refused to subpoena the pharmacy about what it told
Williams about Cymbalta. Williams’s awareness of the side effects of withdrawal are
irrelevant because, as we have already explained, he did not recklessly ignore a risk that
Broadfield would stop taking Cymbalta. The court also permissibly denied Broadfield’s
request to subpoena Eli Lilly because that company is located outside of its subpoena
power. Broadfield now argues that the court should have transferred his request to the
proper court. Because he did not raise this request below, we need not consider whether
the district court abused its discretion in refusing to grant an unmade request. See S.E.C.
v. Yang, 795 F.3d 674, 679 (7th Cir. 2015).

        The court’s treatment of Broadfield’s other discovery requests was also
reasonable. In denying Broadfield’s motion to compel jail policies from Williams, the
court (as we just mentioned) correctly observed that Williams had provided these
policies. The court also reasonably ruled that the Williams’s employment contract,
correspondence with supervisors, and Medicare enrollment forms would not bear on
the question of deliberate indifference to Broadfield. And because Broadfield’s other
motion to compel did not comply with the court’s procedures requiring that he attach
his discovery requests to the motion, the court permissibly enforced the procedures for
litigation. See McNeil v. United States, 508 U.S. 106, 113 (1993). The district court also
reasonably denied Broadfield’s motion to extend discovery because discovery had been
open for more than a year and Broadfield did not identify any specific information that
he needed. See Stevo v. Frasor, 662 F.3d 880, 886 (7th Cir. 2011); Kalis v. Colgate-Palmolive
Co., 231 F.3d 1049, 1056–57 (7th Cir. 2000).
No. 18-2300                                                                       Page 6

       Finally, the district court also reasonably declined to recruit counsel for
Broadfield. The district judge applied the correct legal standard, see Pruitt, 503 F.3d
at 654–55, and reasonably concluded that, based on the quality of Broadfield’s filings,
Broadfield’s knowledge of the facts, and his ability to obtain discovery, he could
adequately litigate his case. We see no abuse of discretion.

                                                                              AFFIRMED